Citation Nr: 1228538	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of an ingrown toenail of the right great toe.

2.  Entitlement to service connection for chondromalacia of the left knee.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of frostbite of the left foot, on appeal from an initial grant of service connection.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of frostbite of the right foot, on appeal from an initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from April 1985 to April 1989.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision of September 2008 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant presented testimony before an RO Hearing Officer in September 2009; a transcript of that hearing was produced and has been included in the claims folder for review.

Because the appellant filed a notice of disagreement to the RO's September 2008 rating action concerning the disability rating that was assigned for the appellant's frost bite residuals of the right and left feet, and since the RO failed to issue to him a correct Statement of the Case on these issues, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a correct statement of the case with respect to the issue of entitlement to an evaluation in excess of 20 percent for a left foot disability and the issue of entitlement to an evaluation in excess of 10 percent for a right disability, and the remand action below addresses these items. 

The issues of entitlement to service connection for bilateral hearing loss, a left knee disability, and the residuals of an ingrown toenail of the right great toe, along with the two above-discussed increased rating issues, are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On September 29, 2009, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to service connection for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In September 2009, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue of entitlement to service connection for PTSD.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 


ORDER

Entitlement to service connection for posttraumatic stress disorder is dismissed.


REMAND

Initially, as noted in above, the appellant has expressed disagreement with the disability rating that has been assigned for his service-connected frostbite residuals of the right and left feet.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 
Secondly, the appellant claims that he now suffers from bilateral hearing loss, the residuals of an ingrown toenail of the right great toe, and a left knee disability.  During his testimony before the RO hearing officer, the appellant described the symptoms and manifestations he experiences for all three conditions.  He further testified that it was his belief that the disabilities were related to service, to include the removal of an ingrown toenail, while he was on active duty.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, in this instance, the appellant underwent a VA examination of his knees and feet in August 2008.  He did not, however, undergo a VA audiological examination despite the fact that he submitted evidence from a private practitioner showing that he now suffers from some type of hearing loss in both ears.  

Upon further reading of the claims folder, and more specifically the medical examination report of August 2008, the Board finds that the information obtained still not provide the Board with enough information to either allow or deny the appellant's claim for benefits for his left knee, the right great toe, or his ears.  That is, the medical report did not provide any rationale for the opinions provided, it did not address the appellant's lay statements (Dalton v. Nicholson, 21 Vet. App. 23 (2007), and it did not provide comment on the appellant's statements regarding continuity of symptoms since service.  The Board believes that this lack of medical information leaves a void in the record and this lack of information seriously inhibits the Board's ability in making a determination on the service-connection issues now before it.  As such, the claim will be returned to the RO/AMC so that additional development may occur prior to the issuance of a decision on the merits of the appellant's claim.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000 [VCAA], Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that VA examinations should be accomplished and medical opinions obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  Said examinations may provide additional insight into the appellant's claim and as such, these issues are returned to the RO/AMC so that medical examinations may be performed and the data included in the claims folder for the Board's further review. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the various issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal. 

2.  The appellant has filed a notice of disagreement concerning the issue of entitlement to an increased evaluation for disabilities of the left and right feet.  Such a notice of disagreement was submitted in December 2008.  Although the appellant submitted the notice of disagreement, the RO did not recognize the notice of disagreement with respect to the rating decision that was issued in September 2008.  In that action, the RO granted service connection for cold injury residuals of the right and left feet, and assigned separate 10 percent disability ratings.  When the appellant filed the notice of disagreement, the RO interpreted the appellant's action as a claim for an increased evaluation vice a disagreement with the disability ratings that were assigned.  As such, the claim remains on appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar); Manlincon v. West, 12 Vet. App. 238 (1999). 

As such, the AMC/RO should issue a statement of the case with respect to these issues.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the appellant and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of these issues.

3.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since his discharge from service in April 1989, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records and United States Postal Service medical records and claims, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

4.  The appellant should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, the examiner must state whether the appellant reports a continuity of hearing problems since service and acknowledge such statements made by the appellant, if any, in offering the opinion.  If the appellant does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2011), the examiner should indicate as such.  The examiner should then render an opinion as to whether it is at least as likely as not that the appellant's current bilateral hearing loss is related to his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If the examiner concludes that the appellant's bilateral hearing loss was not caused by service, the examiner must provide a detailed analysis concerning this negative opinion.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 
 
5.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AMC/RO should arrange for podiatry and orthopedic examinations of the appellant.  The examinations must be performed by medical doctors; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The appropriate examiner should examine the appellant's left knee in order to identify whether the appellant is now suffering from a left knee disability.  With respect to the right foot, the appropriate examiner should examine the appellant's feet in order to identify whether the appellant is now suffering from ingrown toenails of any toes.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder. 

Each examiner should express an opinion as to whether the appellant now suffers from any of the claimed disabilities, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein. 

If the individual who examines the appellant's feet concludes that the appellant's former ingrown toenail of the right great toe is a congenital condition, the examiner should explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional toe disability.  [Note:  a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Additionally, the examiner should state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the ingrown toenail pre-existed active service, and that it was not aggravated (i.e., permanently worsened) beyond its natural progression during the appellant's service.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation' without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease could have possibly caused the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions to include his assertions that these disabilities have existed since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


